 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers'International Union of North America, Local832, AFL-CIO (Bechtel Corporation)andJamesG. Dyson.Case 5-CB-1108November 30, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 22, 1971, Trial Examiner Thomas S. Wilsonissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in connection with this proceeding to athree-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and hasdecided to affirm the Trial Examiner's rulings,findings, and conclusions, and to adopt his recom-mended Order.ORDERMusicians,153 NLRB 68, 81-84 (1965). He noted thatnumerous Board decisions pointed to the conclusionthat not every union interference with the employ-ment relationship can be inferred to have the intent oreffect prohibited by Section 8(a)(3), and tentativelyconcluded that the test may be whether "the statedobjective of the union's conduct [is] so arbitrary,invidious or irrelevant as to indicate that it is a maskfor encouraging membership or membership regulari-ty-"He also pointed out that while this may be theproper test "the Board has never seen fit to discuss thesubject."Because I am not prepared to find the Union'sdesire to honor the late Dr. King to be so arbitrary,'invidious, or irrelevant as to indicate that it was usedas a mask for the hidden objective of encouraging ordiscouraging union membership, I am not ready torush to the unrationalized conclusion that a violationof our Act occurred here. If there is some other moresatisfactory basis for finding the violation, it does notappear in the Trial Examiner's decision or in mycolleagues'pro formaadoption of his conclusions.For these reasons, I respectfully enter this dissent.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,Laborers'InternationalUnion ofNorth America,Local 832,AFL-CIO,itsofficers,agents,and representatives,shall take the action setforth in the Trial Examiner's recommended Order.CHAIRMAN MILLER,dissenting:I agree the Union sponsored and encouraged apolicy acquiesced in by management that employeesneed not work on Dr.Martin Luther King's birthday.I also agree that the Union caused employee Dyson tobe discharged for working on Dr.King's birthday. Iam also inclined to the view that this was harshtreatment for a man whose only offense was to haveno personal feeling of compunction about working onthe day in question.But the issue before us is not the broad one ofwhether the discharge,under all of the circumstances,was fair or unfair.The statute directs and authorizesus only to decide whether the Union caused theEmployer to discriminate against Dyson"to encour-age or discourage membership in" the Union.The Trial Examiner'sDecision,which is adopted bythe majority herein,does not supply a rational basisfor such a conclusion.The issue is a troublesome one. In a very thoughtfuldecision,Trial Examiner Harold X.Summers ex-plored it in some depth inChicago Federation of194 NLRB No. 66TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a charge dulyfiledon January 22, 1971, by James G. Dyson, anindividual, the General Counsel of the National LaborRelations Board, hereinafter referred to as the GeneralCounsel, issued his complaint dated March 30, 1971,against Local 832, Laborers' International Union of NorthAmerica, AFL-CIO, hereinafter referred to as Local 832 orthe Respondent. The complaint alleged that the Respon-dent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8(b)(1)(A) and (2)and Section 2(6) and (7) of the National Labor RelationsAct, as amended, hereinafter referred to as the Act.The Respondent duly filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice a hearing was held before the TrialExaminer in Washington, D.C., on June 2,197 1. All partiesappeared at the hearing, were represented by counsel, andwere afforded a full opportunity to be heard, to produceand cross-examine witnesses, and to introduce evidencematerial and relevant to the issues. At the conclusion of thehearing, oral argument was waived. Briefs were receivedfrom both parties on June 30, 1971.Upon the entire record in the case and from myobservation of the witnesses, I make the following: LABORERS, LOCAL 832387FINDINGS OF FACT1.THE BUSINESS OF THE BECHTEL CORPORATIONThe complaint alleged, the answer admitted, and Itherefore find:The Bechtel Corporation is, and has been at all timesmaterial herein, a corporation duly organized under, andexisting by virtue of, the laws of the State of California.Bechtel Corporation is engaged throughout the UnitedStates in the business of constructing power plants,including a plant at Morgantown, Maryland. The corpora-tion annually receives goods and materials valued in excessof $50,000 directly from points outside the State ofMaryland.Accordingly, I find that the Bechtel Corporation is now,and has been at all times material herein, engaged incommerce within the meaning of Section 2(6) and (7) of theAct.H. THE RESPONDENTLocal 832 is now and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.FactsThe Bechtel Corporation, hereinafter referred to asBechtel, was engaged by the Potomac Electric and PowerCorporation, hereinafter referred to as Pepco, to constructa power plant at Morgantown, Maryland. In performing itscontract with Pepco, Bechtel employed members of theRespondent including James Dyson and Larry Burton whowere members of a sister local, Local 74, of the LaborersUnion.During the 3 years that the Pepco job has been inprogress, there has been a tacit agreement between Bechteland Respondent which allows those members of Local 832who wish to observe Dr. Martin Luther King's birthday as aholiday to do so. According to the testimony of JohnWillett, the Respondent's president and business agent, thispolicy has been completely voluntary, although most of theRespondent's members have refrained from working. Thisagreement with respect to Dr. King's birthday was in effecton January 15, 1971.1 Respondent's members wereinformed on either January 13 or 14 that there would be nowork on Dr. King's birthday, January 15. The workersreceived their pay on January 14.On January 15, Dyson, who had been employed on theproject practically from its inception, returned to theMorgantown jobsite to obtain a set of "knee pads" whichhe intended to use for a personal project.. Upon arriving atthe jobsite, Dyson was asked by Walter Johnson, Bechtel'sgeneral superintendent at the Morgantown job, if he wouldwork that day with the carpenters who were at work. Dysonagreed and worked a full 8 hours.The next day, Saturday, January 16, all of the workers,including Dyson, returned to work. Shortly after 9 o'clockthatmorning Earl Yates, shop steward for Local 832,learned that Dyson had worked on Dr. King's birthday.Yates questioned William Gross, Dyson's foreman andnephew, and asked him if he was aware that Dyson workedon January 15. Gross denied having any knowledge. Yates,after learning about Dyson's working on Dr. King'sbirthday, calledWillett for the alleged purpose of havingWillett assist Calvin Campbell, the general labor foremanand member of Local 832, in delivering a safety lecture onMonday. In this conversation Yates informed Willett thatDyson had worked on Dr. King's birthday.On Monday, January 18, Campbell delivered his lectureand terminated it with the caveat that "if you continue [toviolate the safety rules] somebody is going to be fired forit."After the safety lecture had ended, Willett asked all thelabor foreman to meet at the labor shed for a generalmeeting.Willett testified thatClaytonDay, a laborforeman,William Gross, Campbell, and another foremanwere present at this meeting. After discussing some of thesafety problems, the discussion turned to Dyson's havingworked on Dr. King's birthday. Some of the foremenpresent expressed their resentment at Dyson's workingwhile others were indifferent. Eventually Dyson was sentby Foreman Gross to talk to Willett, who told Dyson thathe was to be laid off as of 3 o'clock that afternoon, January18, because he had worked on Dr. King's birthday.Dyson was in fact laid off but about a month later, uponlearning that Dyson had filed charges against Respondent,Bechtel promptly had Respondent reinstate him to hisformer position on the Pepco job.B. - Respondent's ArgumentThe Respondentassertsthat it did not violate any of theproscriptions of the Act and claims the weight of relevantevidence adduced at the hearing supports its position. TheRespondent further contends that there was no unionpolicy for punishing a member for working on Dr. King'sbirthday. In support of this proposition the Respondentrelies on the testimony of Willett and the fact that two otheremployees, "Joshua" and Larry Burton, had worked on Dr.King's birthday without reprisal. The Respondent alsoattempts to support its position by Willett's testimony withrespect to the fact that Joseph Taylor, a former member ofLocal 832's Executive Committee and presently one of itsauditors, had a history of working on Dr. King's birthdaybut, nevertheless, is still a memberof Local 832 and holds aresponsible position therein, i.e., an auditor.Secondly, the Respondent contends that the decision tolay off Dyson and other Respondent'smemberson January18 was made by Johnson, Bechtel's generalsuperintendent,because the Morgantown project was nearing completion.In support of this contention the Respondent relies on thetestimony of JohnWillett and Calvin Campbell. TheRespondentallegesthat the reduction in the labor forcewas a decision that was, and indeed could only be, made bymanagement.TheRespondent further relies on thestatement on the check Dyson received on Monday,1Unless otherwise stated all the dates referred to in this decision are inthe year 1971. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDJanuary 18, to the effect that his layoff was part of areduction in force.C.General Counsel's ArgumentThe General Counsel contends that Dyson was laid offfor refusing to adhere to the union policy of not working onDr.King's birthday. In support of this contention, theGeneral Counsel relies on the testimony of both Dyson andGross who testified that they were told either directly byWillett and/or Campbell or inferentially by Yates and/orSmoot, the acting shop steward, that Dyson was being laidoff for working on Dr. King's birthday. The GeneralCounsel apparently concedes the fact that there was nounion policy of punishing people who chose to work on Dr.King's birthday. The General Counsel also does notchallenge the fact that the project was nearing completionand therefore required fewer workers. The crux of theGeneral Counsel's position is that Dyson's layoff, occurringas it did, shortly after the time when other members refusedto work and contrary to the normal procedures in thesematters demonstrates that Dyson was discriminatorily laidoff.D.ConclusionsMany of the facts of this case are not in dispute. From thetestimony of the witnesses and on the record as a whole it isclear that there was an informal policy with respect to theobservance of Dr. King's birthday by the members of Local832, i.e., they were excused from working on that day. It isclear that Dyson did work on Dr. King's birthday at therequest of Walter Johnson and was laid off on January 18.The sole issue to be determined therefore is whether Dysonwas laid off because he worked on January 15 or whetherhe was laid off, as the Respondent contends,i.e.,(1)because of a reduction in force, or (2) because he violatedthe applicable safety rules, or (3) because he was anightman and as such should have been laid off prior to the18th of January. Thus stated the case evolves into adetermination of credibility.The testimony of the witnesses and the record on thewhole substantiates the fact that the Morgantown job wasnearing completion and that some layoffs were inevitable.JohnWillett, theRespondent's president and businessagent, testified that he was notified by Walter Johnson onor about the 7th of January that there would be a reductionin force. According to Willett's testimony, Johnson toldhim at that time that "Dyson and the concrete crew" wouldbe laid off, although Johnson did not state when this layoffwould occur. Considering the demeanor of the witness andthe record as a whole I do not credit Willett's testimony inthis regard. Calvin Campbell, the general labor foreman,testifiedon cross-examination that ordinarily Bechtelwould notify him that there was going to be a reduction inforce and that he would then notify individual foremen, tolay off a specific number of men-not specific individuals.The choice, of which individuals to lay off was left to theparticular foreman.WilliamGross,Dyson's foreman,verified this procedure. The record is void ofanyplausiblereason for Johnson to depart from this procedure, and Itherefore find it very unlikely that he did. However, ifDyson's and Gross' testimony is truthful, which I believe itis,thenDyson's discharge in violation of establishedprocedure becomes understandable. Dyson credibly testi-fied thatWillett told him he was going to be laid offbecause he worked on Dr. King's birthday. Gross crediblytestified that he was told by Campbell that Dyson was to belaid off for working on Dr. King's birthday. Dyson'sdischarge in violation of Section 8(b)(1)(A) and (b)(2) of theAct therefore providesa reason asto why the establishedlayoff procedure was not followed.The Respondent, however, attempted to prove throughthe testimony of Willett and Campbell that establishedprocedure was not adhered to in this case because Dysonwas a nightman and had violated safety regulations. TheRespondentarguesthat this is the reason Dyson wassingled out byBechtel-not the Union-to be laid off.The Respondent's allegation that Dyson was laid off forviolating safetyregulationsiswithout substance since therecord is totally void of any evidence on this matter. Willettand Campbell testified that Dyson had beenseen leaning"over the rail" of the elevator. NeitherWillettnorCampbell observed this activity and, considering theirdemeanor and other contradictory testimony, I do notcredit them in this regard.Assuming,arguendo,that Johnson did have his allegedconversationwithWillettconcerninga future layoff,Johnson is reputed in having ordered Dyson's discharge byname because he was a nightman and had violated safetyregulations,i.e., leaningover the rail of an elevator. Whilethe record is not clear with respect to whether or not Dysonwas anightman,2 certain facts in the record indicate that hewas not a nightman at the time of the discharge and thatJohnson knew that he was not.Dyson reported to work on Saturday morning, January16. It isunlikely that he would have reported at this timehad he not been working days. He also reported to work onthemorning of January 18, the day he was laid off.Furthermore, Campbell testified on redirectexaminationthat during the week of January 11 Dyson had beenworking days following the layoff of the other thennightman. These facts would appear to indicate that Dysonwas, in fact, a dayman. These facts considered with the factthat Johnson must have known which men were workingwhich shifts clearly indicates that he knew Dyson wasworking days .3 Furthermore the other nightman hadpreviously been laid off but Dyson remained employedworking the day shift.The General Counsel, at the close of his case, hadestablisheda prima facieviolation of the Act by theRespondent .4 The burden of proof, therefore, shifted to theRespondent.The thrust of the Respondent's defenseis that Dyson waslaid off becauseof a generalreduction in force and his job,2Dyson first testified that in January 1971, he was a nightmare but laterCompany's general superintendent to possess such knowledge.stated that he was not a mghtman on January 18, 1971, the date he was4 In determinmg that the General Counsel had establisheda prima facielaid off.case, I have not considered the confused testimony with respect to Dyson's3 1 do not feel that this assumption is unwarranted. I would expect thestatus. LABORERS,LOCAL 832i.e.,anightman,was eliminated.Itwas, therefore,incumbent upon the Respondent to establish that Dysonwas in fact a nightman and that his job had beeneliminated.While the Respondent did address itself to thistask, it failed to explain why, if Dyson was a nightman, hereported to work on the mornings, at least of January 16and 18.Walter Johnson, who had been requested by theRespondent to testify, and whose testimony could have allbut been determinative in this case failed to appear.Furthermore,theRespondent at the beginning of thehearing termed Johnson, "essential to its defense," butwithdrew its motion in respect to compelling Johnson totestify.The Respondent also failed to introduce intoevidence any documents,such as timecards,which wouldhave resolved the issue of Dyson's status. This type ofevidence was readily accessible to the Respondent. TheRespondent's failure to furnish this type of evidence mustbe construed to work to the detriment of its defense.The Respondent also sought to demonstrate that thedecisionto lay off the six specific individuals who wereterminatedon January18 wasmade byJohnson.In supportof this contention Respondent sought to establish, throughthe testimony of Campbell, that Johnson had made up thelist of names of people to be laid off. Campbell testified thatJohnson had a conversation with him a week before thelayoff occurred and at that time Johnson had a list of thepeople to be laid off. Campbell stated that he did not seethis list, however, until January 18, the day of the layoff. Atthat time, according to Campbell, he showed the list to EarlYates who made a copy of it. Yates, however, was unable toproduce his alleged copy of the list at the hearing claimingthat he had left it home. Yates then testified on directexamination that the concrete crew and Dyson were listedby Johnson as those to be laid off-a total of four men.Later,Campbell stated that Johnson's list contained sixnames, one of which was Oscar Smoot, the assistant shopsteward of Local 832.In sum,therefore, it was Campbell'stestimony that Smoot was named, along with the other fivepeople, by Johnson, contrary to past established practice, tobe laid, off. However,on recross-examination,Campbellargued that Johnson did not put Smoot's name on the listand that Gross, Smoot's foreman, actually made thedecision to lay Smoot off. Considering Campbell'sdemeanorand contradictory testimony, I cannot credit hisoriginal testimony. I do not believe that Johnson departedfrom past practice and prepared a list of people to be laidoff.This conclusion is strengthened by the uncontradictedtestimony of Gross, whom I credit, with respect to when hewas advised of the number of people to be laid off.According toGross' testimony, he was notified byCampbell at approximately 9 o'clock on the morning ofJanuary 18, soon after the foremen'smeeting with Willett atthe labor shed, that Dyson alone was to be laid off. If therewere a list of people who were to be laid off and Smoot andDyson's names were onthat list, as Campbell testified thatthey were, then logically Campbell should have told Grossat 9 o'clock that both Dyson and Smoot were to be laid off,sinceboth men were in Gross' gang. However, this did not389occur. Gross did not learn about Smoot's layoff until 12 or1o'clock that afternoon.The testimony of the various witnesses and the record asa whole leads me to conclude that Dyson was laid off byWillett and the union foreman because he was the onlymember of Local 74 who was not required to work on Dr.King's birthday but did so.The established procedure regarding layoffs and Camp-bell'sdemeanor and contradictory testimony lead me toconclude that no list existed and that Dyson's dischargewas orderedbyWillett.Thisconclusion is furtherstrengthened when it is considered that Dyson was rehiredat the special request of Bechtel almost immediately afterthe Company had received notice that Dyson had filed acharge with the Board. John Willett testified that Dysonhad no special skills but, of the six men who were laid off onthe 18th, only Dyson was rehired by Bechtel at Pepco.The Respondent also attempted to show that there wasno union policy for punishing people who worked on Dr.King'sbirthday.In support of this argument,the Respon-dent elicited through the testimony of John Willett, JamesDyson, William Gross, and Earl Yates, that no such policyexisted and that several people had worked on Dr. King'sbirthdaywithoutbeing disciplined.TheRespondentestablished through credible testimonythat LarryBurton, amember of Local 74, worked on Dr. King's birthday inJanuary 1971, and was not discharged. However, JohnWillett testified that Burtonhadto work that day becausehe was in charge of the labor shed.The Respondent alsoestablishedthat Joe Taylor,a member of the Respondent'sexecutive committee,had worked on Dr. King's birthday in1970. TheRespondent contends that this fact and the factthat Taylor was not fired but was in fact promoted to theexecutive committee clearly demonstrates that there was nounion policy to punish people who worked on Dr. King'sbirthday.However, I find this argument unpersuasive sinceTaylor is a member of Local 832 while Dyson is a memberof Local 74 and because Taylor worked in 1970 and Dysonin 1971.All the Respondent has proved is that there was nopolicy of punishing members of Local 832 who worked onDr. King's birthday in 1970. There is evidence in the recordthat another person, known as "Joshua,"worked onJanuary18. However it appears from the record that he wasa member of the Plumbers Union.Therefore,this evidenceis notprobativeof the issue.The testimony of the witnesses in this case and the recordas a whole convince me that James Dyson was dischargedfor failing to engage in union activity and not as theRespondent contends.I therefore find that the Respondenthas violated Section 8(b)(1)(A) and (b)(2) of the Act.5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Bechtel's operationsdescribed in section I, above,have a close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor disputes5Minneapolis Star & TribuneCo, 109 NLRB 727, cited withapproval inScofield v. NLRB.,394 U.S. 423 (1969) 390DECISIONSOF NATIONALLABOR RELATIONS BOARDburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentceaseand desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent discriminated in regardto the hire and tenure of employment of James G. Dysonby discharging him on January 18, 1971, I will recommendthat Respondent make him whole for any loss of pay hemay have suffered by reason of said discrimination againsthim by payment to him ofa sumof money equal to thatwhich he would have earned from the date of thediscrimination against him to the date of his reinstatementless his net earningsduring such period in accordance withthe formula set forth inF.W.Woolworth Company,90NLRB 289, andSeafarers International Union,138 NLRB1142, with interest thereon at 6 percent per annum.Becauseof the type of the unfair labor practices engagedin by Respondent,I sense anopposition by Respondent topoliciesof the Act and I deem it necessary to orderRespondent to cease and desist from in any like or relatedmannerinterfering upon the rights guaranteed its employ-ees in Section7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.By threatening and causing James Dyson to be laidoff from his job at Morgantown, Maryland, because herefused to engage in union activity and for a reason otherthan the nonpayment of dues, the Respondent Local 832violated Section 8(b)(1)(A) and (2) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 6ORDERRespondent, Local 832 of the Laborers' InternationalUnion of North America, AFL-CIO, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Threatening and/or causing James G. Dyson loss ofemployment for his alleged failure to engage in unionactivity.(b) In any like or related manner interfering with theemployment of James G. Dyson.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Make James G. Dyson whole for any loss of earningsthat he may have suffered by reason of his loss ofemployment on January 18, 1971, in the manner set forth in"The Remedy."(b) Preserve and make available to the Board, or itsagents,upon request, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its union hall in LaPlata, Maryland, and at thePepco construction project at Morgantown,Maryland,copies of the attached notice marked "Appendix." 7 Copiesof the notice, on forms provided by the Regional DirectorforRegion 5, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that the notices are not altered,defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 5, in writing,within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith .86 In the event no exceptions are filed as providedby Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions, and order, andall objections thereto shallbe deemed waivedfor all purposes.7 In the event that the Board's Order is enforcedby a judgment of aUnited States Court of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."8 In the eventthatthis recommendedOrder is adopted by the Boardafter exceptionshave been filed,this provision shall be modified to read:"Notify theRegional Director for Region 5, in writing,within 20 days fromthe date ofthisOrder,what steps the Respondent has takento complyherewith.APPENDIXNOTICE ToMEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTinterferewith, restrain, or coerce ourmembers or members of any other labor organization inthe exercise of the rightsto engageor to refuse to engagein union or other protected activity.WE WILL NOT threaten, discharge, cause to bedischarged or threaten to discharge James G. Dyson, orinterfere in any way with his employment.WE WILL make James G. Dyson whole for any loss ofearningsthat he may have suffered by reason of his lossof employment on January 18, 1971.LABORERS'INTERNATIONALUNION OF NORTHAMERICA, LOCAL 832,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is anofficial notice and mustnot be defaced byanyone.Thisnotice must remain postedfor 60 consecutive days LABORERS,LOCAL 832391from the date of posting and must not be altered,defaced,itsprovisions,may be directed to the Board's Office,or covered by any other material.Federal Building, Room 1019, Charles Center, Baltimore,Any questions concerning this notice or compliance withMaryland 21201, Telephone 301-962-2822.